Citation Nr: 0210566	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-20 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Timeliness of an appeal from the denial of a claim of 
entitlement to a compensable evaluation for left knee 
arthritis prior to April 9, 1996.

2. Timeliness of an appeal from the denial of entitlement to 
an extension of a temporary total evaluation.

3. Entitlement to an effective date prior to April 1, 1993 
for a 30 percent evaluation for status post fusion, left 
ankle.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1973 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Board has recharacterized issue numbers 1 and 2 to 
consider the timeliness of the substantive appeal.  The Board 
may address questions pertaining to its jurisdictional 
authority to review a particular case, including, but not 
limited to, determining whether notices of disagreement (NOD) 
and substantive appeals are adequate and timely, at any stage 
in a proceeding before it, regardless of whether the agency 
of original jurisdiction (AOJ) addressed such question.  When 
the Board raises a question as to a potential jurisdictional 
defect on its own initiative, all parties to the proceeding 
and their representatives, if any, will be given notice of 
the potential jurisdictional defects and granted a period of 
60 days following the date on which such notice is mailed to 
present written argument and additional evidence.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  66 Fed. Reg. 53,339, 53,339-53,340 (Oct. 
22, 2001) (to be codified at 38 C.F.R. § 20.101).

The Board attempted to notify the veteran of its intent to 
consider the timeliness of his appeal with respect to his 
claims of entitlement to a compensable evaluation for left 
knee arthritis prior to April 9, 1996, and for entitlement to 
an extension of a temporary total evaluation.  In May 2001, 
the Board sent a letter to the veteran's address of record 
that was subsequently returned as "No such number."  
Another letter was sent in July 2002, and again returned as 
"No such number."  

The Board notes that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  On review of 
the file, there is no indication that the veteran notified VA 
of a change in address and the aforementioned correspondence 
appears to have been sent to the latest address of record.  
Accordingly, the Board will consider the timeliness of the 
veteran's appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.  

2. On September 13, 1999, the RO mailed a letter indicating 
in pertinent part that it denied entitlement to the 
following: 1) an earlier effective date for a 30 percent 
rating for his left ankle disability; 2) a compensable 
evaluation for traumatic arthritis of the left knee prior 
to April 9, 1996; and 3) a temporary total evaluation 
because of a service-connected disability.

3. On September 13, 1999, the RO furnished a statement of the 
case (SOC) which addressed the following issues: 1) 
entitlement to an effective date prior to April 1, 1993 
for a 30 percent evaluation for status post fusion, left 
ankle; and 
2) entitlement to a compensable evaluation for traumatic 
arthritis of the left knee prior to April 9, 1996.  

4. On October 26, 1999, the veteran submitted an Appeal to 
Board of Veterans' Appeals (VA Form 9) indicating that he 
was appealing only the following issues: 1) earlier 
effective date for 30 percent evaluation for left ankle; 
and 2) temporary total evaluation past August 1, 1996 for 
recovery of a left knee disability.

5. In January 2000, the RO furnished a SOC that addressed the 
issue of entitlement to a temporary total evaluation 
because of treatment for a service-connected disability 
requiring convalescence.

6. The veteran submitted a VA Form 9 dated October 18, 2000, 
which indicated that he wanted to appeal all of the issues 
listed on the SOC or SSOC, to include the following: 1) an 
effective date prior to April 1993 for the 30 percent 
evaluation for left ankle (per SOC 9/16/99); 2) an 
effective date prior to April 9, 1996 for increased rate 
of evaluation of left knee disability (per SOC 9/16/99); 
and 3) temporary total evaluation past August 1, 1996 for 
the left knee disability (per SOC 1/3/00).  

7. The veteran did not file a timely and adequate substantive 
appeal with regard to the issues of entitlement to a 
compensable evaluation for a left knee disability prior to 
April 9, 1996, and entitlement to an extension of a 
temporary total evaluation, within 60 days from issuance 
of the SOC, or within 1 year of being notified of the 
rating action denying his claims.

8. On June 1, 1992, the RO received an informal claim of 
entitlement to an increased evaluation for a left ankle 
disability.
 
9. Prior to April 1, 1993, the veteran's left ankle was fixed 
in 10 degrees of plantar flexion and 25 degrees of valgus.  
There was no medical evidence of ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.


CONCLUSIONS OF LAW

1. The veteran did not timely and adequately perfect an 
appeal with regard to the portion of the September 1999 
rating decision denying entitlement to a compensable 
evaluation prior to April 1, 1996 for a left knee 
disability, and entitlement to an extension of a temporary 
total evaluation.  38 C.F.R. §§ 20.200, 20.302(a) (2001); 
66 Fed. Reg. 50,318, 50,318-50,319 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. §§ 20.302, 20.304); 66 Fed. Reg. 
53,339, 53,339-53,340 (Oct. 22, 2001) (to be codified at 
38 C.F.R. § 20.201).

2. The criteria for an effective date prior to April 1, 1993 
for the assignment of a 30 percent evaluation for status 
post fusion, left ankle, are not met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5270).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In this case, the Board attempted to notify the veteran of 
its intent to consider the timeliness of his appeal with 
respect to the claims of entitlement to a compensable 
evaluation for left knee arthritis prior to April 9, 1996 and 
entitlement to an extension of a temporary total evaluation.  
All correspondence was returned.  Further, the September 1999 
SOC notified the veteran of the laws and regulations 
pertaining to the assignment of effective dates.  In April 
and July 2001, the veteran was sent letters informing him of 
the enactment of the VCAA.  The veteran has not identified 
additional evidence that needs to be obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist, and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Timeliness of substantive appeal

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
agency of original jurisdiction (AOJ) within one year from 
the date that that agency mails notice of the determination.  
38 C.F.R. § 20.302(a) (2001).  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  Id.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the 1 year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  66 Fed. Reg. 50,318, 50,318-50,319 (Oct. 
3, 2001) (to be codified at 38 C.F.R. § 20.302(b)(1)).

In a precedent opinion, the General Counsel held that VA must 
provide the claimant with a 60 day period of time in which to 
file a substantive appeal following issuance of a 
supplemental statement of the case (SSOC) even if the 1 year 
appeal period will expire before the 60 day period ends.  See 
VAOPGCPREC 9-97.  In October 2001, 38 C.F.R. § 20.302 and 
20.304 were amended to conform to the General Counsel 
opinion.  As amended, these rules clarify that, where a 
claimant submits additional pertinent evidence within 1 year 
of the challenged AOJ decision, and that evidence requires 
the preparation of an SSOC, the time to file a substantive 
appeal shall not end sooner than 60 days after the AOJ mails 
that SSOC.  The Board is bound by the precedent opinions of 
the General Counsel and the amendment is retroactively 
effective to February 11, 1997, the effective date of the 
precedent opinion upon which it is based.  See 66 Fed. Reg. 
50,318 (Oct. 3, 2001).  

Except in the case of simultaneously contested claims, if a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a SSOC, then the time to submit a substantive 
appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  66 Fed. 
Reg. 50,318, 50,319 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 20.302(b)(2)).

Except as provided in § 20.302(b) of this part, the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  66 Fed. 
Reg. 50,318, 50,319 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 20.304).

Entitlement to a compensable evaluation for left knee 
arthritis prior to April 9, 1996

The veteran was originally service-connected for his left 
knee disability in October 1989 and assigned a noncompensable 
evaluation effective May 24, 1988. The veteran perfected an 
appeal as to an increased rating claim for the left knee 
which arose from a March 1997 rating decision which found 
clear and unmistakable error in an August 1996 rating 
decision.  The August 1996 decision had increased the left 
knee disability evaluation from 0 to 10 percent, and the 
March 1997 decision reduced the evaluation to 0 percent.  By 
rating decision dated in October 1998, an increased 
evaluation to 10 percent was granted effective the date of 
the earlier reduction.  In a January 1999 Board decision, the 
Board determined that the issue of an increased rating for a 
left knee disability had been withdrawn.

A September 1999 rating decision determined that entitlement 
to a compensable evaluation for traumatic arthritis of the 
left knee prior to April 9, 1996 was not warranted.  The 
veteran was notified of this decision by letter dated 
September 13, 1999.  On the same day and apparently without a 
NOD, the RO also furnished a SOC that addressed this issue.  
The veteran submitted a Form 9 in October 1999 but did not 
mention this issue.  Thereafter, the veteran submitted a VA 
Form 9 dated October 18, 2000.  This form indicated he wished 
to appeal the issue of an earlier effective date for an 
increased evaluation for his left knee. 

The veteran did not submit additional pertinent evidence 
relating to this claim after the mailing of the SOC and 
within the 1 year period that he was notified of the rating 
decision.  Pursuant to 38 C.F.R. § 20.302(b), the veteran had 
until September 13, 2000 to perfect his appeal.  The veteran 
did not file a substantive appeal with respect to this issue 
until October 18, 2000.  Accordingly, his appeal was not 
timely and is dismissed.

Entitlement to an extension of a temporary total evaluation

In September 1996, the veteran was granted a 100 percent 
evaluation for the period from June 3, 1996 to August 1, 1996 
based on surgical or other treatment necessitating 
convalescence.  In October 1996, the veteran filed a NOD with 
the period of time allowed for convalescence.  In March 1997, 
the RO determined that the rating of September 1996 was 
clearly and unmistakably erroneous in granting additional 
benefits under 38 C.F.R. § 4.30.  

In April 1999, the veteran submitted a statement wherein he 
claimed that VA should have compensated him for his left knee 
disability from February 1996 to May 1997 based on his knee 
surgery and subsequent convalescence.  In September 1999, the 
RO denied entitlement to additional convalescence.  

In October 1999, the veteran filed a VA Form 9 that stated he 
was appealing the issue of a total temporary evaluation past 
August 1, 1996 for recovery of left knee disability. The 
veteran also stated that "TT eval past 8/1/96 for recovery 
of surgery of left knee was not on SOC - however, a NOD was 
issued 4/28/99 and denied based on rating 9/16/99.  I want 
this issue on appeal because I feel it's warranted until May 
1997."  The Board construes the Form 9 as a NOD with regard 
to this issue.  See 38 C.F.R. § 20.201 (2001).  In December 
1999, the veteran's representative requested that the RO 
complete a SSOC to include the issue of extension of a 
temporary total evaluation past August 1, 1996.  In January 
2000, a SOC was furnished on the issue of entitlement to a 
temporary total evaluation.  

The veteran did not submit additional pertinent evidence 
relating to this claim after the mailing of the SOC and 
within the 1 year period that he was notified of the rating 
decision.  Pursuant to 38 C.F.R. § 20.302(b), the veteran had 
until September 13, 2000 to perfect his appeal.  The veteran 
did not file a substantive appeal with respect to this issue 
until October 18, 2000.  Accordingly, his appeal was not 
timely and is dismissed.

Entitlement to an effective date prior to April 1, 1993 for a
 30 percent evaluation for status post fusion, left ankle

In January 1999, the Board determined that the criteria for a 
rating of 30 percent for status post fusion, left ankle had 
been met.  A March 1999 rating decision implemented the 
increase effective April 1, 1993.  In April 1999, the veteran 
disagreed with the effective date of the increase, indicating 
he wanted the 30 percent back to August 1985.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1 year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2001).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2001).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2001).  When a claim 
has been filed which meets the requirements of 38 C.F.R. 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155(c) (2001).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  
38 C.F.R. § 3.157 (2001). 

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The veteran was originally service-connected for a left ankle 
disability in January 1986 and assigned a 20 percent 
evaluation effective August 23, 1985.  The veteran filed a 
timely NOD and a SOC was subsequently furnished.  The 
veteran, however, did not perfect an appeal.  The 20 percent 
evaluation was continued in an October 1989 rating decision 
and the veteran was notified of this rating decision in 
December 1989.  Again, the veteran did not perfect an appeal.  
The veteran did not appeal these decisions and they are 
final.  See 38 U.S.C. 4005(c) (1982, 1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1985, 1989); currently 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

Consequently, and because the record shows that the RO 
previously allowed a formal claim for compensation for a left 
ankle disability in January 1986, VA must look at all the 
medical evidence and communications from the veteran 
subsequent to the October 1989 rating decision in order to 
determine if there is an informal claim for increased 
benefits.  On June 1, 1992, the RO received a statement dated 
May 27, 1992 wherein the veteran requested an increased 
evaluation for his left ankle disability.  In August 1992, 
the 20 percent evaluation was continued.  

In January 1993, the veteran requested paragraph 30 benefits 
due to surgery and also that his evaluation be increased 
after any convalescence leave.  In March 1993, the veteran 
was assigned a 100 percent evaluation from January 10, 1993 
to April 1, 1993.  In May 1993, the 20 percent evaluation was 
continued.  

In June 1993, the veteran filed a statement indicating that 
he disagreed with the decision not to increase the disability 
evaluation.  Pursuant to 38 C.F.R. § 20.302(a), the veteran 
must file a NOD within one year from the date that the AOJ 
mails notice of the determination.  The veteran had until 
August 1993 to disagree with the August 1992 rating decision.  
Since the NOD was filed in June 1993, the Board considers 
this a timely NOD with respect to the August 1992 decision 
and therefore, finds the date of claim to be June 1, 1992. 

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The maximum evaluation for limitation of motion of the ankle 
is 20 percent (marked).  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  Pursuant to the rating schedule, the veteran's 
left ankle disability was evaluated under Diagnostic Code 
5270.  Under this provision, ankylosis of the ankle is rated 
as follows: in plantar flexion, less than 30 degrees (20 
percent); in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees (30 percent); and in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record does not contain any medical evidence for the 
period from approximately September 1988 to July 1992 and 
therefore, there is no evidence of a factually ascertainable 
increase in the 1 year period prior to the June 1992 claim 
for increase. 

The veteran underwent a VA examination on July 9, 1992.  The 
veteran was using crutches and reported that he could not put 
any weight on the foot and could not get a shoe on because of 
swelling.  On examination, there was marked swelling at the 
ankle and in the proximal portion of the mid-foot.  The left 
thigh and calf were smaller than on the right.  The 
circumference of the left ankle was larger than the right.  
The foot was fixed in 10 degrees plantar flexion and 25 
degrees of valgus, no inversion, no eversion, no 
dorsiflexion, no plantar flexion and pain with all attempts 
at any passive testing.  X-rays revealed that the tarsal 
bones on the left side were fused.  Osteoarthritic changes 
about the talotibial articulation were noted.  Impression was 
as follows:

History of left ankle injury and 
subsequent fusion; the [veteran] states 
they referred to it as a "triple" but 
it was also referred to as an "ankle 
fusion."  This may have been a 
panarthrodesis which was left in valgus 
and slight equinus but if it were solidly 
fused, I wouldn't expect the degree of 
pain that this man demonstrates.

On July 17, 1992, the veteran presented with complaints of 
left ankle pain.  He reported that he twisted it 3 weeks ago 
and it continues to swell.  Diagnosis was sprained ankle.  

On July 29, 1992, the veteran was seen in the orthopedic 
clinic.  On examination, there was minimal dorsiflexion and 
no plantar flexion of the left ankle, although it was noted 
to be stable.  Impression was incomplete fusion.

In January 1993, the veteran underwent a left tibiotalar 
arthrodesis (ankle fusion).  He had an uneventful 
postoperative course and was discharged in mint condition.  
In March 1993, the veteran presented for cast removal and the 
X-rays showed good early fusion.  In April 1993, the veteran 
presented with complaints of tenderness to touch across the 
dorsum of the left foot.  On physical examination, the left 
foot was grossly edematous and scaling with a small amount of 
cutaneous breakdown.

Based on a review of the evidence of record, the Board finds 
that the evidence does not support a finding of an 
ascertainable increase in disability under the applicable 
criteria prior to April 1, 1993.  There is no evidence of 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Additionally, there 
is no basis for a rating in excess of 20 percent based on 
limitation of motion due to any functional loss under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, or 4.59 as the veteran 
was already receiving the maximum schedular evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Accordingly, an effective date prior to 
April 1, 1993 for a 30 percent evaluation is not warranted.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the reasonable doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran, having failed to perfect an appeal, the claim of 
entitlement to a compensable evaluation for left knee 
arthritis prior to April 9, 1996 is dismissed.

The veteran, having failed to perfect an appeal, the claim of 
entitlement to an extension of a temporary total evaluation 
is dismissed.

Entitlement to an effective date prior to April 1, 1993 for a 
30 percent evaluation for status post fusion of the left 
ankle is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

